DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 2 and 9-18 directed to species non-elected without traverse.  Accordingly, claims 2 and 9-18 have been cancelled.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joseph P. Curtin (Reg. No. 34,571) on 08/24/22.
The application has been amended as follows: 
In the Claims:
Please amend claims 1, 2, 9-18 and 19 as shown below.
1. (Currently Amended) An apparatus, comprising: 
a latch circuit comprising a NAND gate that receives a first clock signal and a second clock signal as inputs, the latch circuit being configured to, depending in part upon a state of an enable signal, signal comprising a first rising edge and a first falling edge and the output signal comprising a second rising edge and a second falling edge, the latch circuit further comprising: 
at least two transistors configured to essentially perform a NAND function in which an input to each of the at least two transistors comprises the second clock signal that is a delayed and inverted version of the first clock signal, the at least two transistors being configured to alter a timing of the second falling edge with respect to the first rising edge in response to a falling edge of the second clock signal.

2. (Cancelled)

9-18. (Cancelled)

19. (Currently Amended) A system, comprising: 
a clock generator circuit configured to generate a first clock signal; 
a clock gater circuit comprising a NAND gate that receives the first clock signal and a second clock signal, the clock gater circuit being configured to receive an input 
a logic circuit configured to perform a logic function synchronized, at least in part by the third clock signal; and 
wherein the clock gater circuit is configured to, depending in part upon a state of the enable signal, substantially pass the first clock signal to the third clock signal, and 
wherein the clock gater circuit comprises at least two transistors configured to be controlled by the second clock signal and alter a timing of the second trailing edge with respect to the first trailing edge in response to a falling edge of the second clock signal.  

Allowable Subject Matter
Claims 1, 3, 5-8 and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose or make obvious an apparatus, comprising: a latch circuit comprising a NAND gate that receives a first clock signal and a second clock signal as inputs, the latch circuit being configured to, depending in part upon a state of an enable signal, substantially pass the first clock signal to an output signal, the first clock signal comprising a first rising edge and a first falling edge and the output signal comprising a second rising edge and a second falling edge, the latch circuit further comprising: at least two transistors configured to essentially perform a NAND function in which an input to each of the at least two transistors comprises the second clock signal that is a delayed and inverted version of the first clock signal, the at least two transistors being configured to alter a timing of the second falling edge with respect to the first rising edge in response to a falling edge of the second clock signal, as required by claim 1.
The prior art of record fails to disclose or make obvious a system, comprising: a clock gater circuit comprising a NAND gate that receives the first clock signal and a second clock signal, the clock gater circuit being configured to receive an enable signal as an input, and to generate a third clock signal, the first clock signal comprising a first leading edge and a first trailing edge and the third clock signal comprising a second leading edge and a second trailing edge; and wherein the clock gater circuit is configured to, depending in part upon a state of the enable signal, substantially pass the first clock signal to the third clock signal, and wherein the clock gater circuit comprises at least two transistors configured to be controlled by the second clock signal and alter a timing of the second trailing edge with respect to the first trailing edge in response to a falling edge of the second clock signal, along with all the other limitations as required by claim 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patrick O'Neill whose telephone number is (571)270-1677. The examiner can normally be reached Monday- Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571)272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK O NEILL/           Primary Examiner, Art Unit 2842